DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-11, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150289667 A1 to Oakhill.
	Re Claim 1, Oakhill teaches:
	A mattress system (at least [Abstract] “mattress assembly”) comprising: a laterally extending comfort layer having a lower surface and an upper surface (at least Figs. 1-2A and [0028] “sleeping system 10 employs one or more foam layers, e.g., layers 70, 76, 90, stacked”.), said comfort layer comprising an opening extending through said comfort layer from the upper surface to the lower surface (at least Figs. 1-2A and [0028] “stacked so that apertures or openings 78, 80, 92 therein are aligned to form air passages 32”.); 
a tubular insert positioned within the opening of said comfort layer and having an upper end and a lower end, said tubular insert having an air-impermeable peripheral wall extending between the upper end and the lower end of said tubular insert (at least Fig. 2A and [0035] “The tube 112 and/or seal 114 may be constructed of material such as vinyl that is impermeable”.), said tubular insert further comprising a first air-impermeable flange located at one of the upper end and the lower end of said tubular insert and extending around the opening at one of the upper surface and the lower surface of said comfort layer (at least Figs. 5A-B and [0034] “generally air impermeable cover 108a” and [0042] “Air transfer cups 126 may be provided within the apertures 26, and may serve to provide structural support to the apertures 26 or may facilitate sealing between the apertures 26 and the air passages 32”.); 
a laterally extending bottom layer joined to the lower surface of said comfort layer, said bottom layer having an aperture that is aligned with the opening at the lower surface of said comfort layer, the aperture being equal to or greater than the opening at the lower surface of said comfort layer (at least Fig. 5A and [0051] “a flexible encasement dish 70 is selected or constructed such that a height of the sidewalls 74 can accommodate one or more desired mattress layers”.); 
a laterally extending top layer joined to the upper surface of said comfort layer and having an aperture that is aligned with the opening at the upper surface of said comfort layer, the aperture being equal to or greater than the opening at the upper surface of said comfort layer; wherein one of said top layer and said bottom layer secures said first flange of said tubular insert to said comfort layer (at least Fig. 5A and [0057] “a top layer 106 is applied over the air distribution mechanisms 108”.).
Re Claim 2, Oakhill teaches:
	The mattress system of claim 1, wherein said tubular insert comprises a second air- impermeable flange located at the other one of the upper end and the lower end of said tubular insert, said second flange extending round the opening at the other one of the upper surface of said comfort layer and the lower surface of said comfort layer; and wherein the other one of said top layer and said bottom layer secures said second flange of said tubular insert to said comfort layer (at least Figs. 5A-B and [0034] “generally air impermeable cover 108a” and [0042] “Air transfer cups 126 may be provided within the apertures 26, and may serve to provide structural support to the apertures 26 or may facilitate sealing between the apertures 26 and the air passages 32” and [0035] “seal 114”.).

Re Claim 3, Oakhill teaches:
	The mattress system of claim 1, wherein said laterally extending comfort layer comprises a plurality of layers (at least Figs. 2A and 5A).
Re Claim 4, Oakhill teaches:
	The mattress system of claim 1, wherein the opening in said comfort layer is vertical (at least Figs. 2A and 5A).
Re Claim 7, Oakhill teaches:
The mattress system of claim 1, wherein said air-impermeable peripheral wall of said tubular insert is accordion shaped, to allow for contraction and expansion of said tubular insert in response to changes in vertical loading on said insert (at least Fig. 2A element 112 and [0035] “the tube 112 is constructed as a flexible or telescoping member, such as a bellows, to accommodate movement of the mattress assembly 12 due to operation of the elevation mechanisms 56, by ordinary use by a user, or any other movement of the mattress assembly”.).
Re Claim 8, Oakhill teaches:
A mattress system (at least [Abstract] “mattress assembly”) comprising: a plurality of laterally extending foam layers joined together, said plurality of foam layers having an upper surface and a lower surface (at least Figs. 1-2A and [0028] “sleeping system 10 employs one or more foam layers, e.g., layers 70, 76, 90, stacked”.), said plurality of foam layers further having at least one opening extending between the upper surface and the lower surface of said plurality of foam layers (at least Figs. 1-2A and [0028] “stacked so that apertures or openings 78, 80, 92 therein are aligned to form air passages 32”.); 
an at least one foam insert positioned within said at least one opening, said at least one foam insert having an upper surface and a lower surface, said at least one foam insert further comprising a hole running from the upper surface of said at least one foam insert to the lower surface of said at least one foam insert (at least Figs. 2A and 5A-B and [0035] “the tube 112 is constructed as a flexible or telescoping member, such as a bellows, to accommodate movement of the mattress assembly 12 due to operation of the elevation mechanisms 56, by ordinary use by a user, or any other movement of the mattress assembly”.); and 
a fan located below said plurality of foam layers, said fan configured to force air through the hole in said foam insert toward the upper surface of said foam insert (at least Figs 5A-B and [0044] “blowers/fans/motors 20”.); wherein the interior surface of said hole in the foam insert is air-impermeable (at least Fig. 5A and [0035] “The tube 112 and/or seal 114 may be constructed of material such as vinyl that is impermeable”.); wherein the upper surface of said at least one foam insert is aligned with the upper surface of said plurality of laterally extending foam layers; and wherein the lower surface of said at least one foam insert is aligned with the lower surface of said plurality of laterally extending foam layers (at least Figs. 5A-B and [0034] “generally air impermeable cover 108a” and [0042] “Air transfer cups 126 may be provided within the apertures 26, and may serve to provide structural support to the apertures 26 or may facilitate sealing between the apertures 26 and the air passages 32”.).
Re Claim 10, Oakhill teaches:
The mattress system of claim 8, wherein the interior surface of said foam insert is air- impermeable due to a sealant applied to the interior surface (at least [0053] “the air passages 32 are coated with a sealant”.).
Re Claim 11, Oakhill teaches:
The mattress system of claim 8, wherein the hole in said foam insert is vertical (at least Figs. 2A and 5A).
Re Claim 13, Oakhill teaches:
The mattress system of claim 8, further including a thermal conditioning element positioned between said fan and said foam insert, said thermal conditioning element enabling thermal conditioning of the air forced by said fan through the hole in said foam insert (at least Figs. 5A-B and [0073] “multiple cooling/heating fans/blowers/motors 20”.).
Re Claim 14, Oakhill teaches:
A mattress (at least [Abstract] “mattress assembly”) comprising: a plurality of laterally extending foam layers joined together (at least Figs. 1-2A and [0028] “sleeping system 10 employs one or more foam layers, e.g., layers 70, 76, 90, stacked”.), said plurality of foam layers having an at least one opening therethrough, said opening located in a torso zone of said mattress layers (at least Figs. 1-2A and [0028] “stacked so that apertures or openings 78, 80, 92 therein are aligned to form air passages 32”.); 
a foam insert positioned within the opening, said foam insert comprising a hole therethrough for allowing airflow between a top surface of said mattress and a bottom surface of said mattress; wherein the interior surface of said hole in air-impermeable; and wherein said foam insert increases support in the torso zone of said mattress (at least Figs. 2A and 5A-B and [0035] “the tube 112 is constructed as a flexible or telescoping member, such as a bellows, to accommodate movement of the mattress assembly 12 due to operation of the elevation mechanisms 56, by ordinary use by a user, or any other movement of the mattress assembly” and [0035] “The tube 112 and/or seal 114 may be constructed of material such as vinyl that is impermeable”.).
Re Claim 16, Oakhill teaches:
The mattress system of claim 14, wherein the interior surface of said foam insert is air- impermeable due to an applied sealant (at least [0053] “the air passages 32 are coated with a sealant”.).
Re Claim 17, Oakhill teaches:
The mattress system of claim 14, wherein the hole in said foam insert is vertical (at least Figs. 2A and 5A).

Re Claim 20, Oakhill teaches:
	The mattress in claim 14, wherein said foam insert comprises a plurality of stacked (at least Figs. 1-2A and [0028] “sleeping system 10 employs one or more foam layers, e.g., layers 70, 76, 90, stacked”.) die cut foam layers (at least [0054] “cut through sidewalls”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oakhill in view of US 20180289171 A1 to Alletto.
Re Claim 5, Oakhill teaches:
	The mattress system of claim 1 (detailed with respect to claim 1). 
Oakhill does not explicitly teach:
wherein the opening in said comfort layer is slanted.
However, Alletto teaches:
wherein the opening in said comfort layer is slanted (at least Fig. 3 and [0030] “Ducts 34 each include an arcuate portion between first end 36 and second end 38”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Oakhill with the slanted ducts of Alletto because both are directed towards the same field of endeavor of mattresses with ducts and doing so involves the use of a known technique (providing slanted tubes taught by Alletto) with a known device (mattress with tubes taught by Oakhill) with predictable results. A person having ordinary skill would have been motivated to do so because “Passageways 32 of ducts 34 are each in communication with one of inlets 35 such that air within passageways 32 can move out of housing 30 and into an area surrounding bedding system 20 through inlets 35. Ducts 34 each extend from a first end 36 that is coupled to one of inlets 35 and an opposite second end 38” (Alletto [0030]).
Re Claim 12, Oakhill teaches:
The mattress system of claim 8 (detailed with respect to claim 8). 
Oakhill does not explicitly teach:
wherein the hole in said foam insert is slanted.
However, Alletto teaches:
wherein the hole in said foam insert is slanted (at least Fig. 3 and [0030] “Ducts 34 each include an arcuate portion between first end 36 and second end 38”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Oakhill with the slanted ducts of Alletto because both are directed towards the same field of endeavor of mattresses with ducts and doing so involves the use of a known technique (providing slanted tubes taught by Alletto) with a known device (mattress with tubes taught by Oakhill) with predictable results. A person having ordinary skill would have been motivated to do so because “Passageways 32 of ducts 34 are each in communication with one of inlets 35 such that air within passageways 32 can move out of housing 30 and into an area surrounding bedding system 20 through inlets 35. Ducts 34 each extend from a first end 36 that is coupled to one of inlets 35 and an opposite second end 38” (Alletto [0030]).
Re Claim 18, Oakhill teaches:
The mattress system of claim 14 (detailed with respect to claim 14). 
Oakhill does not explicitly teach:
wherein the hole in said foam insert is slanted.
However, Alletto teaches:
wherein the hole in said foam insert is slanted (at least Fig. 3 and [0030] “Ducts 34 each include an arcuate portion between first end 36 and second end 38”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Oakhill with the slanted ducts of Alletto because both are directed towards the same field of endeavor of mattresses with ducts and doing so involves the use of a known technique (providing slanted tubes taught by Alletto) with a known device (mattress with tubes taught by Oakhill) with predictable results. A person having ordinary skill would have been motivated to do so because “Passageways 32 of ducts 34 are each in communication with one of inlets 35 such that air within passageways 32 can move out of housing 30 and into an area surrounding bedding system 20 through inlets 35. Ducts 34 each extend from a first end 36 that is coupled to one of inlets 35 and an opposite second end 38” (Alletto [0030]).
Re Claim 19, Oakhill teaches:
The mattress in claim 14 (detailed with respect to claim 14). 
Oakhill does not explicitly teach:
wherein said foam insert is molded.
However, Alletto teaches:
wherein said foam insert is molded (at least [0027] “The components of bedding system 20 can be extruded, molded, injection molded”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Oakhill with the mold of Alletto because both are directed towards the same field of endeavor of mattresses with ducts and doing so involves the use of a known technique (providing foam that is molded taught by Alletto) with a known device (mattress with tubes taught by Oakhill) with predictable results. A person having ordinary skill would have been motivated to do so because “The components of bedding system 20, individually or collectively, may also be fabricated from a heterogeneous material” (Alletto [0027]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oakhill in view of US 1007028 to Gilbert.
Re Claim 6, Oakhill teaches:
The mattress system of claim 1 (detailed with respect to claim 1). 
Oakhill does not explicitly teach:
wherein said tubular insert comprises an encapsulated coil spring.
However, Gilbert teaches:
wherein said tubular insert comprises an encapsulated coil spring (at least Figs. 2-3 and [Col. 2 lines 105-110] “spiral spring d4”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Oakhill with the spring of Gilbert because both are directed towards the same field of endeavor of mattresses with tubes and doing so involves the use of a known technique (providing springs within the tubes taught by Gilbert) with a known device (mattress with tubes taught by Oakhill) with predictable results. A person having ordinary skill would have been motivated to do so because “this spring serves to hold the telescopic tube members b2 and b3 in their extended position” (Gilbert [Col. 2 lines 105-110]).



Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oakhill in view of US 20120079662 A1 to Dzioba.
Re Claim 9, Oakhill teaches:
The mattress system of claim 8 (detailed with respect to claim 8). 
Oakhill does not explicitly teach:
wherein the interior surface of said foam insert is air- impermeable due to a self-skinning property of said foam insert.
However, Dzioba teaches:
wherein the interior surface of said foam insert is air- impermeable due to a self-skinning property of said foam insert (at least [0136] “encapsulated in a self-skinned foam liner”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Oakhill with the self-skinning foam of Dzioba because both are directed towards the same field of endeavor of mattresses and doing so involves the use of a known technique (providing self-skinning foam taught by Dzioba) with a known device (mattress with tubes taught by Oakhill) with predictable results. A person having ordinary skill would have been motivated to do so because “the foam liner could absorb or otherwise mitigate shearing effects, provide comfort and be easily cleanable” (Dzioba [0136]).
Re Claim 15, Oakhill teaches:
The mattress system of claim 14 (detailed with respect to claim 14). 
Oakhill does not explicitly teach:
wherein the interior surface of said foam insert is air- impermeable due to a self-skinning property of said foam insert.
However, Dzioba teaches:
wherein the interior surface of said foam insert is air- impermeable due to a self-skinning property of said foam insert (at least [0136] “encapsulated in a self-skinned foam liner”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by Oakhill with the self-skinning foam of Dzioba because both are directed towards the same field of endeavor of mattresses and doing so involves the use of a known technique (providing self-skinning foam taught by Dzioba) with a known device (mattress with tubes taught by Oakhill) with predictable results. A person having ordinary skill would have been motivated to do so because “the foam liner could absorb or otherwise mitigate shearing effects, provide comfort and be easily cleanable” (Dzioba [0136]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673